  Case 8:19-cv-02140-GLS Document 1 Filed 07/21/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND
                                  (Greenbelt Division)


VIDAL BURGOS-LOPEZ                               :
2603 Dawn Drive                                  :
Alexandria, VA 22306                             :
                                                 :
              Plaintiff;                         :
                                                 :
       v.                                        : Civil No.
                                                 :
BELINDA BRANT TURNER                             :
11805 Morningstar Drive                          :
Germantown, MD 20876                             :
                                                 :
              Defendant.                         :


                                      COMPLAINT

       Plaintiff Vidal Burgos-Lopez, by and through his attorneys, David J. Kaminow and

Inman Kaminow, P.C., complains against defendant, and for cause state:

       1.     At all times relevant hereto, plaintiff Vidal Burgos-Lopez (“Burgos-Lopez,” or

“Plaintiff”) was an adult resident of Alexandria, Virginia, residing at the above captioned

address.

       2.     At all times relevant hereto, defendant Belinda Brant Turner (“Turner”) was

an adult citizen of Montgomery County, Maryland, residing at the above captioned address.

       3.     Jurisdiction is proper herein because the amount in controversy exceeds

$75,000.00 (Seventy Five Thousand Dollars).

       4.     Venue is proper in this jurisdiction wherein the events complained of took

place and where defendant resides.
      Case 8:19-cv-02140-GLS Document 1 Filed 07/21/19 Page 2 of 4



                           FACTS COMMON TO ALL COUNTS

         5.    Plaintiff hereby incorporates by reference the factual allegations of

paragraphs 1 through 4 above as though fully set forth herein.

         6.    On or about August 10, 2016, Plaintiff was working as a highway “flagger” in

an active construction zone on Snouffer School Road near its intersection with Bonanza

Way in Montgomery County, Maryland.

         7.    The construction zone was properly marked so that all traffic was on notice

to exercise due care.

         8.    At the same time and place as aforesaid, defendant Turner was operating

her 2004 Toyota Sienna minivan southbound on Snouffer School Road.

         9.    Defendant Turner failed to properly control her vehicle and struck Plaintiff in

and about the head and face with her rear view mirror.

                                          COUNT I
                                        (Negligence)

         10.   Plaintiff hereby incorporates by reference the factual allegations of

paragraphs 1 through 9 as though fully set forth herein.

         11.   At the time and place as aforesaid, defendant Turner owed Plaintiff the duty

of:

               a.     Paying full attention to the duties attendant with driving a motor

vehicle;

               b.     Driving at speeds reasonable under the circumstances;

               c.     Obeying signs controlling the lane of traffic;

               d.     Reducing her speed to avoid the collision;


                                             -2-
   Case 8:19-cv-02140-GLS Document 1 Filed 07/21/19 Page 3 of 4



                e.    Using due care to avoid the collision; and

                f.    Otherwise as established under applicable code, regulations, statutes,

and caselaw.

        12.     Defendant breached the aforesaid duties and was negligent, causing injury

to Plaintiff.

        13.     At no time was Plaintiff contributorily negligent, nor did he assume the risk

of his injuries.

        14.     As a direct and proximate result of defendant's negligence, and through no

fault of his own, Plaintiff incurred serious and permanent injury, including, but not limited

to, medical expenses in the past, present, and future; loss of wages and wage earning

capacity in the past, present and future; physical pain and suffering in the past, present,

and future; mental pain, suffering and emotional distress in the past, present, and future;

and otherwise to be determined during discovery pursuant to the Maryland Rules of Civil

Procedure.

        WHEREFORE, plaintiff, Vidal Burgos-Lopez, respectfully demands judgment

against the defendant, Belinda Brant Turner, for compensatory damages in the amount of

Five Hundred Thousand Dollars ($500,000.00), plus interest and costs as allowable by

law, and for whatever other and further relief this Court may deem to be in the interest of

justice.




                                             -3-
Case 8:19-cv-02140-GLS Document 1 Filed 07/21/19 Page 4 of 4



                                       Respectfully submitted,

                                       Inman Kaminow, P.C.



                                         /S/ David J. Kaminow
                                       David J. Kaminow, #12089
                                       dkaminow@kamlaw.net
                                       9200 Corporate Boulevard, Suite 480
                                       Rockville, MD 20850
                                       301-315-9400
                                       301-340-0130 (Facsimile)

                                       Attorneys for plaintiff

                                 JURY DEMAND

   Plaintiff hereby demands trial by jury as to all matters so triable herein.




                                         /S/ David J. Kaminow




                                        -4-
